DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, and 8-10 has been amended.  Claims 2, 11-15, and 19 have been cancelled.  Claims 1, 3-10, 16-18, and 20 are pending and examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a receiving and transmission module…
a decision claiming module…
an execution module…
a labeling and receiving module…
an updating decision module…
a transmission module…
a complete claiming judgment module…
a request module…
in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Allowable Subject Matter	
Claims 1, 3-10, 16-18, and 20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20180311822 A1 discloses an automatic method for autonomous interactions between robots, comprising an action of automatically receiving, by a transport robot, a request for transporting a service robot. The method comprises an action of automatically computing a location of the service robot. The method comprises an action of automatically moving the transport robot to the location of the service robot. The method comprises an action of automatically sending a signal from the service robot to the transport robot using a signal emitter incorporated into a mechanical element attached to the service robot. The method comprises an action of automatically coupling, using the signal, the mechanical element to a carrier element attached to the transport robot.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious receiving a task pack comprising at least one task, and transmitting the task pack to other swarm robots and a task state of the task pack received by each swarm robot is the same; making a decision to claim a task suitable for execution in the task pack according to a claiming decision variable; and executing the task suitable for execution; labeling the task suitable for execution as a claimed task and locally storing the claimed task, and receiving updated task packs transmitted by the other swarm robots and comprising labeled claimed tasks; judging priorities of the same claimed tasks in different task packs according to an updating decision variable, and updating and retaining the task pack with a high priority; and transmitting the task pack with the high priority as updated task packs comprising labeled claimed tasks to the other swarm robots.
As per independent claim 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious swarm robots, comprising at least two swarm robots, the swarm robots communicating with each other through a communication interface; and a server, communicating with the swarm robots and configured to transmit a task pack comprising at least one task to any one of swarm robots for transmission to the other robots, wherein a task state of the task pack received by each swarm robot is the same the swarm robots make a decision to claim a task suitable for execution in the task pack according to a claiming decision variable and executes the task suitable for execution; each of the robots is further configured to: judge whether all the tasks in the task pack are claimed or not and when all the tasks in the task pack are claimed, make a request of transmitting a new task pack.
As per independent claim 9, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a receiving and transmission module, configured to receive a task pack comprising at least one task and transmit the task pack to other swarm robots in swarm robots, a task state of the task pack received by each swarm robot is the same; a decision claiming module, configured to make a decision to claim a task suitable for execution in the task pack according to a claiming decision variable; and an execution module, configured to execute the task suitable for execution; a labeling and receiving module. configured to label the task suitable for execution as a claimed task and locally store the claimed task and receive updated task packs transmitted by the other swarm robots and comprising labeled claimed tasks; an updating decision module. configured to judge priorities of the same claimed tasks in the different task packs according to the updating decision variable and update and retain the task pack with the high priority; a transmission module, configured to transmit the task pack with the high priority to the other swarm robots.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9821455 B1 discloses methods, apparatus, systems, and computer-readable media provided for selecting a first robot for a robot task of a user, and during a first session between a computing device of the user and the first robot to perform the task, determining a need for the first robot to perform an alternative task. Based on determining the need, a second robot is selected to “replace” the first robot in performing the task. The second robot may replace the first robot in performing the task by directing the telepresence robot to navigate to a location proximal to the first robot and transitioning the first telepresence robot's session to the second telepresence robot.
US 20170113352 A1 discloses a control system performing functions including (i) storing data indicating an association between an optical identifier and a first robot, (ii) sending, to the first robot, data encoding the optical identifier for display by the first robot, and (iii) after sending the data encoding the optical identifier, sending, to a second robot, the data indicating the association between the optical identifier and the first robot. In some examples, the first robot may receive, from the control system, data encoding a second optical identifier of the first robot so that the first robot may display the second optical identifier instead of the first optical identifier. In some examples, a first robot may capture an image of an indication of a priority status of a second robot and perform an action based on comparing a first priority status of the first robot to the second priority status of the second robot.
US 20160129592 A1 discloses methods and systems for dynamically maintaining a map of robotic devices in an environment are provided herein. A map of robotic devices may be determined, where the map includes predicted future locations of at least some of the robotic devices. One or more robotic devices may then be caused to perform a task. During a performance of the task by the one or more robotic devices, task progress data may be received from the robotic devices, indicative of which of the task phases have been performed. Based on the data, the map may be updated to include a modification to the predicted future locations of at least some of the robotic devices. One or more robotic devices may then be caused to perform at least one other task in accordance with the updated map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664